Exhibit 10.1

 

AMENDMENT TO

BIOFUEL TOLLING AND OFF-TAKE AGREEMENT

BETWEEN NOVA BIOFUELS TRADE GROUP, LLC

AND SCOTT PETROLEUM CORPORATION

 

This Amendment, dated August 11, 2008 (the “Amendment”), is by and among Scott
Petroleum Corporation, a Mississippi corporation (“Scott”), Biosource
America, Inc., a Texas corporation (“Biosource America”), and Nova Biofuels
Trade Group, LLC, a Delaware limited liability company (“Nova Biofuels”).

 

RECITALS

 

A.                                   Scott and Biosource America are parties to
the Agreement, dated March 31, 2006, (the “Design/Build Agreement”), with
respect to the design/build of a biodiesel processing facility in Greenville,
Mississippi.

 

B.                                     Scott and Nova Biofuels are parties to
the Biofuel Tolling and Take-Off Agreement, dated March 7, 2007 (the “Tolling
Agreement”), with respect to the purchase and sale of biodiesel fuel produced at
the Greenville facility.

 

C.                                     The parties desire to clarify and confirm
the agreement between the parties to cap all liquidated damages under the
Design/Build Agreement and the Tolling Agreement.

 

AGREEMENT

 

The parties, intending to be legally bound, hereby agree as follows:

 

1.                                       Article 1.  Definitions and Rules of
Interpretation

 

“Minimum Yield” shall mean one U.S. gallon of the latest published ASTM D 6751
specification quality biodiesel from 8.50 pounds of Feedstock

 

2.                                       Article 5.5.1(a)……..replace 8.20 pounds
per gallon with 8.5 pounds per gallon

 

3.                                       Article 6.6.3   Scott Delivery
Shortfall.

 

Modify the first sentence to read……..”From and after the Plant Warranty Period,
if Scott is unable, except for reasons of Force Majeure under Article 9, to make
available for purchase the Minimum Purchase……..

 

4.                                       Exhibit A – Product Specifications and
Minimum Yield

 

--------------------------------------------------------------------------------


 

Minimum Yield……replace 8.20 pounds of feedstock with 8.5 pounds of feedstock

 

5.                                       Schedule 1, Article 1.1.3 shall be
replaced with:

 

1.3                               “Deferred Tolling Fee” shall mean the sum of
(i) $2.7 million; and (ii) the Incremental Infrastructure Costs to be determined
at the completion of the project in accordance with the pro-rated share in
Exhibit B-1, and (iii) a share of the startup costs as detailed in Exhibit C. 
The Deferred Tolling Fee shall bear interest at a rate of 7% per annum, and
shall be paid to Scott through the Mark-up.

 

6.                                       Schedule 1, Article 1.1.6 shall be
replaced with:

 

1.6                               “Feedstock Costs” shall mean the result of 8.5
to account for yield of feedstock multiplied by the actual, weighted composite
average of feedstock costs for the given calendar month.

 

7.                                       Schedule 1, Article 1.1.8 shall be
replaced with:

 

1.8                               “Markup” shall be $0.20 (Twenty cents) per
gallon.  The Mark-up shall be adjusted by mutual agreement of the Parties in a
written amendment to this Agreement.

 

8.                                       Exhibit B shall be replaced with
Exhibit B-1

 

9.                                       Exhibit C is included in this Agreement

 

10.                                 Except as specifically amended hereby, all
other terms, conditions and provisions of the Design/Build Agreement and the
Tolling Agreement shall remain in full force and effect.

 

11.                                 This Amendment may be executed in any number
of counterparts, each of which shall be deemed to be an original and all of
which together shall be deemed to be one and the same instrument.

 

                                                In witness whereof, the parties
have caused their duly authorized representatives to execute and deliver this
Amendment as of the day and year first written above.

 

SCOTT PETROLEUM

 

NOVA BIOFUELS TRADE

CORPORATION

 

GROUP LLC

 

 

 

 

 

By:

 

/s/ Solon Scott

 

By:

 

/s/ Dick Talley

Name:

 

Solon Scott

 

Name:

 

Dick Talley

Title:

 

President

 

Title:

 

Vice President

 

--------------------------------------------------------------------------------